Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 10/6/2021.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 20 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 11 of U.S. Patent No. 10471992 B2. Although the claims at issue are not identical, they are not patentably distinct from each other see table and exemplary claim 1 breakdown:

Claim: 
16/595667
10471992 B2
Claim 1: 
A system for guiding an articulated vehicle, comprising: 
1. A system for guiding an articulated vehicle having at least a first section and a second section connected at a first articulation point, the system comprising: 


a communication interface configured to receive and transmit data;


a computer-readable storage media for storing instructions; and at least one processor configured to execute the instructions to: receive first sensor information from a first sensor having a field of view to include the articulated vehicle in a current position and a target position;
at least a first sensor positioned separately from the vehicle having a field of view to include the vehicle in a current position and a target position and configured to detect at least the position and a relative angle of the first and second sections and generate therefrom sensor information;

determine a current pose of the articulated vehicle from the first sensor information; determine a target pose and a target trajectory by which the articulated vehicle can move from the current pose to the target pose; and wirelessly transmit a guidance command to the articulated vehicle to guide the articulated vehicle on wherein the communication interface, the computer-readable storage media, and the at least one processor are positioned separately from the articulated vehicle.
pose-determining algorithm to determine current pose information of the vehicle, the computing system being configured to determine a target pose and a target trajectory by which the vehicle can move from the current pose to the target pose, and further to process the current pose information for a guidance-determining algorithm to determine a guidance command for the vehicle to guide the vehicle on the target trajectory; and a communication device configured to transmit the guidance command to the vehicle, wherein the computing system is positioned separately from the vehicle and the communication device comprises a wireless transmitter positioned separately from the vehicle and configured to communicate with a wireless receiver on the vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663